Exhibit 10.1

 

TWILIO INC.

 

CHIEF EXECUTIVE OFFICER SEVERANCE PLAN

 

1.             Purpose.  Twilio Inc. (the “Company”) considers it essential to
the best interests of its stockholders to foster the continuous employment of
key management personnel, especially the Company’s Chief Executive Officer
(“CEO”).  The Board of Directors of the Company (the “Board”) recognizes,
however, that, as is the case with many publicly held corporations, the
possibility of an involuntary termination of employment, either before or after
a Change in Control (as defined in Section 2 hereof), exists and that such
possibility, and the uncertainty and questions that it may raise among
management, especially the CEO, may result in the departure or distraction of
management personnel to the detriment of the Company and its stockholders. 
Therefore, the Board has determined that the Twilio Inc. Chief Executive Officer
Severance Plan (the “Plan”) should be adopted to reinforce and encourage the
continued attention and dedication of the CEO to his or her assigned duties
without distraction.  Nothing in this Plan shall be construed as creating an
express or implied contract of employment and nothing shall alter the “at will”
nature of the CEO’s employment with the Company.

 

2.             Definitions.  The following terms shall be defined as set forth
below:

 

(a)           “Accounting Firm” shall mean a nationally recognized accounting
firm selected by the Company.

 

(b)           “Administrator” means the Board or the Compensation Committee of
the Board.

 

(c)           “Applicable Percentage” means 100%.

 

(d)           “Base Salary” shall mean the higher of (i) the annual base salary
in effect immediately prior to the Date of Termination or (ii) the annual base
salary in effect for the year immediately prior to the year in which the Date of
Termination occurs.

 

(e)           “Cause” shall mean, and shall be limited to, the occurrence of any
one or more of the following events:

 

(i)            willful conduct by the CEO constituting a material act of
misconduct in connection with the performance of his or her duties, including,
without limitation, misappropriation of funds or property of the Company or any
of its subsidiaries or affiliates other than the occasional, customary and de
minimis use of Company property for personal purposes;

 

(ii)           the commission of, or plea of guilty or no contest to, any felony
or any crime involving moral turpitude, deceit, dishonesty or fraud, or any
conduct by the CEO that would reasonably be expected to result in material
injury or reputational harm to the Company or any of its subsidiaries and
affiliates if he or she were retained in his or her position;

 

1

--------------------------------------------------------------------------------


 

(iii)          continued non-performance by the CEO of his or her duties to the
Company (other than by reason of the CEO’s physical or mental illness,
incapacity or disability) which has continued for 30 days following written
notice of such non-performance from the Company;

 

(iv)          a breach by the CEO of any of the provisions contained in the
Proprietary Information, Inventions, Non-Competition and Non-Solicitation
Agreement entered into between the CEO and the Company or any other
confidentiality, invention assignment or similar agreement with the Company;

 

(v)           a material violation by the CEO of the Company’s written
employment policies or the Company’s Code of Conduct; or

 

(vi)          the CEO’s failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or the CEO’s willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the inducement of others to fail to cooperate
or to produce documents or other materials in connection with such
investigation.

 

(f)            “Change in Control” shall mean a Sale Event, as defined in the
Twilio Inc. 2016 Stock Option and Incentive Plan, as amended from time to time.

 

(g)           “Change in Control Period” shall mean the period beginning 3
months prior to, and ending 12 months after, the date of a Change in Control. 
For the avoidance of doubt, upon the termination of the CEO’s employment by the
Company without Cause or by the CEO for Good Reason, any unvested equity awards
then held by such CEO shall not lapse until the earliest of a Change in Control,
three months after the Date of Termination, or the expiration date of such
equity award.

 

(h)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(i)             “Date of Termination” shall mean the date that the CEO’s
employment with the Company (or any successor) ends, which date shall be
specified in the Notice of Termination.  Notwithstanding the foregoing, the
CEO’s employment shall not be deemed to have been terminated solely as a result
of the CEO becoming an employee of any direct or indirect successor to the
business or assets of the Company.

 

(j)            “Good Reason” shall mean that the CEO has complied with the “Good
Reason Process” following the occurrence of any of the following events:

 

(i)            a material diminution in the CEO’s responsibilities, authority or
duties;

 

(ii)           a material reduction in the CEO’s base salary except for
across-the-board salary reductions similarly affecting all or substantially all
management employees;

 

2

--------------------------------------------------------------------------------


 

(iii)          the relocation of the Company office at which the CEO is
principally employed to a location more than 35 miles from such office;

 

(iv)          the failure of any successor to the Company to assume and agree to
be bound by the terms and conditions of this Plan with respect to the CEO; or

 

(v)           the failure of the Board or applicable committee thereof to
nominate the CEO for election to the Board when the CEO is eligible for, and
willing and able to be, re-elected.

 

For purposes of Section 2(j)(i), a change in the reporting relationship, or a
change in a title will not, by itself, be sufficient to constitute a material
diminution of responsibilities, authority or duty.

 

(k)           “Good Reason Process” shall mean:

 

(i)            the CEO reasonably determines in good faith that a “Good Reason”
condition has occurred;

 

(ii)           the CEO notifies the Company in writing of the occurrence of the
Good Reason condition within 30 days of the occurrence of such condition;

 

(iii)          the CEO cooperates in good faith with the Company’s efforts, for
a period of 30 days following such notice (the “Cure Period”), to remedy the
condition;

 

(iv)          notwithstanding such efforts, the Good Reason condition continues
to exist following the Cure Period; and

 

(v)           the CEO terminates his or her employment and provides the Company
with a Notice of Termination with respect to such termination, each within 30
days after the end of the Cure Period.

 

If the Company cures the Good Reason condition during the Cure Period, Good
Reason shall be deemed not to have occurred.

 

(l)            “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Plan relied upon for the
termination of the CEO’s employment and the Date of Termination.

 

(m)          “Participation Agreement” shall mean an agreement between the CEO
and the Company that acknowledges the CEO’s participation in the Plan.

 

3.             Administration of the Plan.

 

(a)           Administrator.  The Plan shall be administered by the
Administrator.

 

(b)           Powers of Administrator.  The Administrator shall have all powers
necessary to enable it properly to carry out its duties with respect to the
complete control of the

 

3

--------------------------------------------------------------------------------


 

administration of the Plan.  Not in limitation, but in amplification of the
foregoing, the Administrator shall have the power and authority in its
discretion to:

 

(i)            construe the Plan to determine all questions that shall arise as
to interpretations of the Plan’s provisions;

 

(ii)           determine the benefits to which the CEO may be entitled, the
eligibility requirements for participation in the Plan and all other matters
pertaining to the Plan;

 

(iii)          adopt amendments to the Plan which are deemed necessary or
desirable to comply with all applicable laws and regulations, including but not
limited to Code Section 409A and the guidance thereunder;

 

(iv)          make all determinations it deems advisable for the administration
of the Plan, including the authority and ability to delegate administrative
functions to a third party;

 

(v)           decide all disputes arising in connection with the Plan; and

 

(vi)          otherwise supervise the administration of the Plan.

 

(c)           All decisions and interpretations of the Administrator shall be
binding on all persons, including the Company and the CEO.

 

4.             Eligibility.  The CEO, provided, that he or she has executed and
submitted to the Company a Participation Agreement, and satisfied such other
requirements as may be determined by the Administrator, is eligible to
participate in the Plan.   Notwithstanding the foregoing, the Administrator may
determine at any time that the CEO should no longer be eligible for
participation in the Plan if he or she is no longer designated as the CEO, and
he or she shall cease to be eligible to participate in the Plan upon the
Administrator taking action by resolution thereof.

 

5.             Termination Benefits Generally.  In the event the CEO’s
employment with the Company is terminated for any reason, the Company shall pay
or provide to the CEO any earned but unpaid salary, unpaid expense
reimbursements and accrued but unused leave entitlement, if applicable
(collectively, the “Accrued Benefits”), within the time required by law but in
no event more than 30 days after the Date of Termination.

 

6.             Termination Not in Connection with a Change in Control.  In the
event the employment of the CEO is terminated (i) by the Company for any reason
other than for Cause, death or disability or (ii) by the CEO for Good Reason,
and such termination occurs outside of the Change in Control Period, then with
respect to such CEO, in addition to the Accrued Benefits, subject to his or her
execution of a separation agreement containing, among other provisions, an
effective general release of claims in favor of the Company and related persons
and entities, and confidentiality, return of property and non-disparagement
provisions, in a form and manner satisfactory to the Company and the expiration
of any revocation period with respect

 

4

--------------------------------------------------------------------------------


 

thereto within 30 days of the Date of Termination (the “Release Requirement”),
the Company shall:

 

(a)           pay the CEO a single lump sum cash amount equal to nine months’
Base Salary.  Such amount shall be paid within 30 days after the Date of
Termination; provided, however, that if the 30-day period begins in one calendar
year and ends in a second calendar year, such payment shall be paid in the
second calendar year by the last day of such 30-day period;

 

(b)           if the CEO was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the CEO a monthly cash payment for
(i) nine months, or (ii) the CEO’s applicable COBRA health continuation period,
whichever ends earlier, in an amount equal to the monthly employer contribution
that the Company would have made to provide health insurance to the CEO if the
CEO had remained employed by the Company; and

 

(c)           provide an additional 12 months of vesting credit with respect to
the CEO’s outstanding and unvested equity awards that are subject only to
time-based vesting, such that those equity awards shall be deemed vested as if
the CEO had completed 12 months of employment following the Date of Termination.

 

For the avoidance of doubt, a non-renewal of the Plan does not entitle the CEO
to the severance pay and benefits under Section 6 of the Plan.

 

7.             Termination in Connection with a Change in Control.  In the event
the employment of the CEO is terminated (i) by the Company for any reason other
than for Cause, death or disability or (ii) by the CEO for Good Reason, and such
termination occurs during the Change in Control Period, then with respect to
such CEO, in addition to the Accrued Benefits, subject to his or her
satisfaction of the Release Requirement, the Company shall:

 

(a)           cause the Applicable Percentage of the outstanding and unvested
equity awards held by the CEO to immediately become fully exercisable and vested
as of the Date of Termination (or the date of the Change in Control, if later);
provided, that the performance conditions applicable to any stock-based awards
subject to performance conditions will be deemed satisfied at the target level
specified in the terms of the applicable award agreement to the extent that such
awards are accelerated as provided herein;

 

(b)           pay the CEO a single lump sum cash amount equal to 18 months’ Base
Salary.  Such amount shall be paid within 30 days after the Date of Termination;
provided, however, that if the 30-day period begins in one calendar year and
ends in a second calendar year, such payment shall be paid in the second
calendar year by the last day of such 30-day period; and

 

(c)           if the CEO was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the CEO a monthly cash payment for
(i) 18 months, or (ii) the CEO applicable COBRA health continuation period,
whichever ends earlier, in an amount equal to the monthly employer contribution
that the Company would have made to provide health insurance

 

5

--------------------------------------------------------------------------------


 

to the CEO if the CEO had remained employed by the Company.

 

For the avoidance of doubt, the severance pay and benefits provided in this
Section 7 shall apply in lieu of, and expressly supersede, the provisions of
Section 6 and the CEO shall not be entitled to the severance pay and benefits
under both Section 6 and 7 hereof.  In addition, for the avoidance of doubt, a
non-renewal of the Plan does not entitle the CEO to the severance pay and
benefits under Section 7 of the Plan.

 

8.             Additional Limitation.

 

(a)           Anything in this Plan to the contrary notwithstanding, in the
event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of the CEO, whether paid or payable or distributed
or distributable pursuant to the terms of this Plan or otherwise, calculated in
a manner consistent with Section 280G of the Code and the applicable regulations
thereunder (the “Aggregate Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, then the Aggregate Payments shall be
reduced (but not below zero) so that the sum of all of the Aggregate Payments
shall be $1.00 less than the amount at which the CEO becomes subject to the
excise tax imposed by Section 4999 of the Code; provided that such reduction
shall only occur if it would result in the CEO receiving a higher After Tax
Amount (as defined below) than the CEO would receive if the Aggregate Payments
were not subject to such reduction.  In such event, the Aggregate Payments shall
be reduced in the following order, in each case, in reverse chronological order
beginning with the Aggregate Payments that are to be paid the furthest in time
from consummation of the transaction that is subject to Section 280G of the
Code:  (i) cash payments not subject to Section 409A of the Code; (ii) cash
payments subject to Section 409A of the Code; (iii) equity-based payments and
acceleration; and (iv) non-cash forms of benefits; provided that in the case of
all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).

 

(b)           For purposes of this Section 8, the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise, employment and social security taxes imposed on the CEO as a result of
the CEO’s receipt of the Aggregate Payments.  For purposes of determining the
After Tax Amount, the CEO shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes and social security at the highest marginal rates of individual
taxation in each applicable state and locality, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

 

(c)           The determination as to whether a reduction in the Aggregate
Payments shall be made pursuant to Section 8(a) shall be made by the Accounting
Firm, which shall provide detailed supporting calculations both to the Company
and the CEO within 15 business days of the Date of Termination, if applicable,
or at such earlier time as is reasonably requested by the Company or the CEO. 
Any determination by the Accounting Firm shall be binding upon the Company and
the CEO.

 

6

--------------------------------------------------------------------------------


 

9.             Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Agreement; Arbitration.

 

(d)           Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Agreement.  As a condition to participating in the Plan, the
CEO shall continue to comply with the terms and conditions contained in the
Proprietary Information, Inventions, Non-Competition and Non-Solicitation
Agreement or similar agreement entered into between the CEO and the Company and
such other agreement(s) as designated in the applicable Participation Agreement.
 If the CEO has not entered into a Proprietary Information, Inventions,
Non-Competition and Non-Solicitation Agreement or similar agreement with the
Company, he or she shall enter into such agreement prior to participating in the
Plan.

 

(e)           Arbitration Agreement.  As a condition to participating in the
Plan, the applicable Participation Agreement may provide that the terms,
conditions and procedures set forth in an Arbitration Agreement or similar
agreement entered into between the CEO and the Company shall apply in all
respects to any controversies, claims or disputes arising under or related to
the Plan.   If the CEO has not entered into an Arbitration Agreement or similar
agreement with the Company, he or she shall enter into such agreement prior to
participating in the Plan

 

10.          Withholding.  All payments made by the Company under this Plan
shall be subject to any tax or other amounts required to be withheld by the
Company under applicable law.

 

11.          Section 409A.

 

(a)           Anything in this Plan to the contrary notwithstanding, if at the
time of the CEO’s “separation from service” within the meaning of Section 409A
of the Code, the Company determines that the CEO is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the CEO becomes entitled to under this Plan would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (i) six
months and one day after the CEO’s separation from service, or (ii) the CEO’s
death.  If any such delayed cash payment is otherwise payable on an installment
basis, the first payment shall include a catch-up payment covering amounts that
would otherwise have been paid during the six-month period but for the
application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

 

(b)           The parties intend that this Plan will be administered in
accordance with Section 409A of the Code and that all amounts payable hereunder
shall be exempt from the requirements of such section as a result of being
“short term deferrals” for purposes of Section 409A of the Code to the greatest
extent possible.  To the extent that any provision of this Plan is not exempt
from Section 409A of the Code and ambiguous as to its compliance with
Section 409A of the Code, the provision shall be read in such a manner to comply
with Section 409A of the Code.  Each payment pursuant to this Plan is intended
to constitute a separate payment for

 

7

--------------------------------------------------------------------------------


 

purposes of Treasury Regulation Section 1.409A-2(b)(2).  The parties agree that
this Plan may be amended, as reasonably requested by either party, and as may be
necessary to fully comply with Section 409A of the Code and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.

 

(c)           To the extent that any payment or benefit described in this Plan
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the CEO’s
termination of employment, then such payments or benefits shall be payable only
upon the CEO’s “separation from service.”  The determination of whether and when
a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).

 

(d)           All in-kind benefits provided and expenses eligible for
reimbursement under this Plan shall be provided by the Company or incurred by
the CEO during the time periods set forth in this Plan.  All reimbursements
shall be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred.  The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses).  Such right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.

 

(e)           The Company makes no representation or warranty and shall have no
liability to the CEO or any other person if any provisions of this Plan are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

 

12.          Notice and Date of Termination.

 

(a)           Notice of Termination.  A termination of the CEO’s employment
shall be communicated by Notice of Termination from the Company to the CEO or
vice versa in accordance with this Section 12.

 

(b)           Notice to the Company.  Any notices, requests, demands, and other
communications provided for by this Plan shall be sufficient if in writing and
delivered in person or sent by registered or certified mail, postage prepaid, to
the CEO at the last address the CEO has filed in writing with the Company, or to
the Company at the following physical or email address:

 

Twilio Inc.

Attention:  General Counsel

375 Beale Street, Ste. 300

San Francisco, CA 94105

 

legalnotices@twilio.com

 

8

--------------------------------------------------------------------------------


 

13.          No Mitigation.  The CEO is not required to seek other employment or
to attempt in any way to reduce any amounts payable to the CEO by the Company
under this Plan.

 

14.          Benefits and Burdens.  This Plan shall inure to the benefit of and
be binding upon the Company and the CEO, their respective successors, executors,
administrators, heirs and permitted assigns.  In the event of the CEO’s death
after a termination of employment but prior to the completion by the Company of
all payments due to him or her under this Plan, the Company shall continue such
payments to the CEO’s beneficiary designated in writing to the Company prior to
his or her death (or to his or her estate, if the CEO fails to make such
designation).

 

15.          Enforceability.  If any portion or provision of this Plan shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Plan, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Plan shall be valid and enforceable to the fullest
extent permitted by law.

 

16.          Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of any
party to require the performance of any term or obligation of this Plan, or the
waiver by any party of any breach of this Plan, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

17.          Non-Duplication of Benefits and Effect on Other Plans. 
Notwithstanding any other provision in the Plan to the contrary, the benefits
provided hereunder shall be in lieu of any other severance payments and/or
benefits provided by the Company, including, without limitation, any such
payments and/or benefits pursuant to an employment agreement, offer letter or
severance letter between the Company and the CEO.

 

18.          No Contract of Employment.  Nothing in this Plan shall be construed
as giving the CEO any right to be retained in the employ of the Company or shall
affect the terms and conditions of the CEO’s employment with the Company.

 

19.          Amendment or Termination of Plan.  The Company may amend or
terminate this Plan at any time or from time to time, but no such action shall
adversely affect the rights of the CEO without the CEO’s written consent.

 

20.          Governing Law.  This Plan shall be construed under and be governed
in all respects by the laws of the State of California.

 

21.          Obligations of Successors(c).  In addition to any obligations
imposed by law upon any successor to the Company, any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company shall expressly
assume and agree to perform this Plan in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

 

22.          Effectiveness and Term.  This Plan is effective as of March 28,
2018 (the “Effective Date”) and shall continue for a three-year period (the
“Initial Term”), unless sooner

 

9

--------------------------------------------------------------------------------


 

terminated in accordance with Section 19, with such term to continue following
the Initial Term for additional three-year periods, unless sooner terminated in
accordance with Section 19 (each such three-year extension, a “Renewal”),
subject to approval by the Administrator of each applicable Renewal.

 

10

--------------------------------------------------------------------------------


 

Form of Chief Executive Officer Severance Plan Participation Letter

 

[DATE], 2018

 

[NAME]

[ADDRESS]

[ADDRESS]

[ADDRESS]

 

Re: Chief Executive Officer Severance Plan

 

Dear [NAME],

 

Twilio Inc. (the “Company”) is pleased to inform you that you have been
designated as an eligible participant in the Company’s Chief Executive Officer
Severance Plan, as amended from time to time (the “CEO Severance Plan”), a copy
of which is attached hereto as Exhibit A.

 

Under certain circumstances, you will be eligible for certain severance benefits
as described in the CEO Severance Plan.  Any and all such severance benefits are
subject to the terms and conditions of the CEO Severance Plan.

 

As a condition to participate in the CEO Severance Plan, you hereby acknowledge
that the severance benefits that may be provided to you under the CEO Severance
Plan and as set forth herein will supersede and replace any severance benefit
plan, policy or practice previously maintained by the Company or any of its
affiliates that may have been applicable to you, including, without limitation,
any severance benefits under any individually negotiated employment agreement,
offer letter agreement, severance letter agreement or equity award agreement
between you and the Company or any of its affiliates.  In addition, as a
condition to participate in the CEO Severance Plan, you hereby acknowledge that
you will continue to comply with the Proprietary Information, Inventions,
Non-Competition and Non-Solicitation Agreement entered into between you and the
Company on [DATE].  If you have not entered into an arbitration agreement or
similar agreement with the Company, you will be required to enter into such
agreement prior to participating in the CEO Severance Plan.

 

--------------------------------------------------------------------------------


 

Please review the information in this letter and the CEO Severance Plan
carefully.  If you have any questions regarding the letter or the CEO Severance
Plan, please contact the Company’s General Counsel at legalnotices@twilio.com.

 

To accept the terms of this letter and participate in the CEO Severance Plan,
please sign and date this letter in the space provided below and return the
signed copy to the Company’s General Counsel by [DATE].

 

 

Twilio Inc.

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Agreed and Accepted:

 

 

 

 

Name:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Twilio Inc. Chief Executive Officer Severance Plan

 

--------------------------------------------------------------------------------